3 Ill. App.3d 428 (1972)
278 N.E.2d 401
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
DENNIS NORTH, Defendant-Appellant.
No. 70-241.
Illinois Appellate Court  Second District.
February 1, 1972.
Ralph Ruebner, of Defender Project, of Elgin, for appellant.
Jack Hoogasian, State's Attorney, of Waukegan, (Dudley E. Owens, Assistant State's Attorney, of counsel,) for the People.
Appeal dismissed.
Mr. JUSTICE GUILD delivered the opinion of the court:
*429 Defendant was found guilty of burglary by a jury verdict on May 17, 1968, and was placed on probation June 14, 1968. Twenty days thereafter, on July 3, 1968, his probation was revoked on the basis of criminal violations, and on September 9, 1968, he was sentenced to two to five years in the Illinois State penitentiary. The sole issue presented to this court is whether defendant's probation was properly revoked.
We find that under the factual situation in this case that the question presented has become moot. The question of his guilt or innocence of the charge of burglary is not now and never was invoked at the hearing on revocation of his probation. The defendant has long since been transferred from the penitentiary to which he was sentenced and is presently on parole.
Appeal dismissed.
SEIDENFELD, P.J., and ABRAHAMSON, J., concur.